Case 3:21-cr-00036-PDW Document 113 Filed 03/01/21 Page 1 of 2

Case 3:21-cr-00036-PDW Document 39 *SEALED* Filed 02/18/21 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

v. )
Jonathan Walker Case No. 3:2 1-cr-36-07
a/k/a J
)
}
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name af person to be arrested) Jonathan Walker .

who is accused of an offense or violation based on the following document filed with the court:

@ Indictment C1 Superseding Indictment (7 Information  Superseding Information © Complaint

1 Probation Violation Petition C Supervised Release Violation Petition (Violation Notice Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances
Distribution of a Controlled Substance (Fentanyl! Mixture)

Possession with Intent to Distribute a Controlled Substance (Fentanyl Mixture)
Aiding and Abetting

 

/s/ Shantel Jagol

Issuing officer's signature

Date: 02/18/2021

City and state; Fargo, ND Shantel Jagol, Deputy Clerk

Printed name and title

 

 

 
 
  

   
 

Return
This warrant was received on (date, O2/2 sf21 . and the person was arrested on (dae) Oz /2 5 Fj |
al (city and state) —_ B am se. 3 wz YY .
Date: Or/2zs/2; . ee
Fs Arresting officel sSienature .

 

O08. Thomas Sayers

Printed name and title

 

 
Case 3:21-cr-00036-PDW Document 113 Filed 03/01/21 Page 2 of 2

Case 3:21-cr-00036-PDW Document 39 *SEALED*

AO 442 (Rev 10/11) Arrest Warrant (Page 2)

Filed 02/18/21 Page 2 of 2

 

 

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender: —__

 

Known aliases:

Last known residence:

 

Prior addresses to which defendant/offender may still have ties:

 

Last known employment:

Last known telephone numbers:

 

 

 

 

Place of birth: oe —

Date of birth: re oo ne _ oe
Social Security number: _ - ee - .
Height: oe ee ee Weight: _. . .

Sex: _ _ Race: oo oo
Hair: __ Eyes;

 

Scars. tattoos, other distinguishing marks:

 

 

 

History of violence, weapons, drug use:

 

 

FBI number: .

Complete description of auto:

 

Investigative agency and address:

 

 

 

 

 

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):

 

 
